Exhibit 3.1 BARBARA K. CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201 (775)684 5708 Website:www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY — DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 — After Issuance of Stock) 1. Name of corporation: LUCAS ENERGY, INC. [C31179-2003] 2. The articles have been amended as follows: (provide article numbers, if available) Article Four Capital Stock is deleted and replaced in its entirety with the Article Four set forth on the attachment hereto (which shall have no effect on any previously designated series of preferred stock): 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:59.5% 4. Effective date of filing: (optional) Date:July 15, 2015Time: (must not be later than 90 days after the certificate is filed) 5. Signature: (required) X/s/ Anthony C. Schnur Signature of Officer *If any proposed amendment would alter or change any preference or any relative or any other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
